IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SATICOY BAY LLC, SERIES 2920                           No. 83782
                  BAYLINER AVENUE, A NEVADA
                  LIMITED LIABILITY COMPANY,
                                     Appellant,
                                vs.
                  SANDSTONE RIDGE ASSOCIATION, A
                                                                            FILED
                  DOMESTIC NON-PROFIT                                       JUL I 8 2022
                  CORPORATION; AND ATC
                                                                            ELIZABETH A. BROWN
                  ASSESSMENT COLLECTION GROUP,                           CLERK ÇF VPREME COURT
                                                                        BY
                  LLC, A FOREIGN LIMITED LIABILITY                                • /
                                                                               DEPUriftL=f1/41 -
                  COMPANY,
                                     Respondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BRO

                                                            BY:



                 cc:   Hon. Gloria Sturman, District Judge
                       John Walter Boyer, Settlement Judge
                       Roger P. Croteau & Associates, Ltd.
                       Brandon E. Wood
                       Boyack Orme & Anthony
                       Eighth District Court Clerk


 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

                                                                                 01-2-2-P-53(o